DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 04/22/2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 10708647, 11102541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida (Reg. No. 60453) on 04/22/2022.

The application has been amended as follows: 
(Currently Amended) A video processing method in content receiver, which receives content data of digital broadcasting, the video processing method comprising:
	receiving, by a broadcast receiver, broadcasting data, the broadcasting data containing i) encoded video data regarding broadcasting programs of the digital broadcasting, ii) event schedule information, iii) a first type of transmission characteristics information indicating in a program unit whether the encoded video data corresponds to High Dynamic Range (HDR) or not, and iv) a second type of transmission characteristics information indicating in a unit different from the program unit whether the encoded video data corresponds to HDR or not;
	decoding, by a video decoder, the encoded video data received by the broadcast receiver 
	converting, by a video converter, transmission characteristics of the video information reproduced by the video decoder 
	displaying, by a display, i) a video based on the video information reproduced by the video decoder by the broadcast receiver 
	controlling, by a controller, switching timing of video processing by the video converter 
	wherein when receiving both of the first type of the transmission characteristics information and the second type of the transmission characteristics information for video data: i) the second type of the transmission characteristics information is received by the broadcast receiver by the broadcast receiver video stream for the video data; and iii) the first type of the transmission characteristics information is received earlier than the second type of the transmission characteristics information,
	wherein the switching timing of video processing by the video converter by the video decoder 
	wherein the switching timing of video processing by the video converter by the video decoder 

2.	(Currently Amended) A video processing method in content receiver, which receives content data of digital broadcasting, the video processing method comprising:
	receiving, by a broadcast receiver, broadcasting data, the broadcasting data containing i) encoded video data regarding broadcasting programs of the digital broadcasting, ii) event schedule information, iii) a first type of transmission characteristics information indicating in a program unit whether the encoded video data corresponds to High Dynamic Range (HDR) or not, and iv) a second type of transmission characteristics information indicating in a unit different from the program unit whether the encoded video data corresponds to HDR or not;
	decoding, by a video decoder, the encoded video data received by the broadcast receiver 
	converting, by a video converter, transmission characteristics of the video information reproduced by the video decoder 
	displaying, by a display, i) a video based on the video information reproduced by the video decoder by the broadcast receiver 
	controlling, by a controller, switching timing of video processing by the video converter 
	wherein when receiving both of the first type of the transmission characteristics information and the second type of the transmission characteristics information for video data: i) the second type of the transmission characteristics information is received by the broadcast receiver by the broadcast receiver 
	wherein the switching timing of video processing by the video converter by the video decoder 

3. (Currently Amended) A video processing method in content receiver, which receives content data of digital broadcasting, the video processing method comprising:
	receiving, by a broadcast receiver, broadcasting data, the broadcasting data containing i) encoded video data regarding broadcasting programs of the digital broadcasting, ii) event schedule information, iii) a first type of transmission characteristics information indicating in a program unit whether the encoded video data corresponds to High Dynamic Range (HDR) or not, and iv) a second type of transmission characteristics information indicating in a unit different from the program unit whether the encoded video data corresponds to HDR or not;
	decoding, by a video decoder, the encoded video data received by the broadcast receiver 
	converting, by a video converter, transmission characteristics of the video information reproduced by the video decoder 
	displaying, by a display, i) a video based on the video information reproduced by the video decoder by the broadcast receiver 
	controlling, by a controller, switching timing of video processing by the video converter 
	wherein when receiving both of the first type of the transmission characteristics information and the second type of the transmission characteristics information for video data: i) the second type of the transmission characteristics information is received by the broadcast receiver by the broadcast receiver 
	wherein the switching timing of video processing by the video converterby the video decoder 


Allowable Subject Matter

Claims 1-3 are allowed in view of similar reason as indicated on notice of allowance, page 2, of prior-filed application 16/884,560.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426     

April 22, 2022